DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim s 1-3, 8, 9, and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al (US6172344) in view of Ellis et al (US6933469).
Gordon et al discloses an electric heating pad (abstract) comprising a flexible sheet like heating element (12; column 3, lines 62-67), a shell covering heating element comprising first and second flexible sheets with edges (24, 26; column 4, lines 20-23, 37-41), welds (column 4, lines 25-30; column 5, line 58-column 6, line 8, 10-18), heating element secured to shell via weld and held in position between sheets of shell without connectors or adhesive bond .

Claims 4-7, and 15-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al in view of Ellis et al as applied to claim 1 above, and further in view of Kraus et al (US4534886).
Gordon et al in view of Ellis et al discloses all of the recited subject matter except an adhesive made of silicone or vinyl, a uniform watt density/uniform electrical resistance per unit area, and controlling temperature by maintaining a first temperature of first zone lower that a second temperature of second zone wherein second zone/heating element is not in conductive contact with body.  Kraus et al discloses an adhesive made of silicone or vinyl (column 6, lines 5-10), and a uniform watt density/uniform electrical resistance per unit area (column 6, lines 36-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an adhesive made of silicone or vinyl, a uniform watt density/uniform electrical resistance per unit area of Kraus et al in the heating pad of Gordon et al in view of Ellis et al because, an adhesive made of silicone or vinyl, a uniform watt density/uniform electrical resistance per unit area protects from shocks and burns and also allows for a more uniform heating.  Regarding controlling the temperature by maintaining a first temperature of first zone lower that a second temperature of second zone wherein second zone/heating element is not in conductive contact with body, Ellis et al discloses independently controlled zones and various control scenarios (column 13, line 66-column 14, line 24; column 17, lines10-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included controlling temperature by maintaining a first temperature of first zone lower that a second temperature of second zone wherein second zone/heating element is not in conductive contact with body as a matter of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.